 

Exhibit 10.47

 

LIMITED LIABILITY COMPANY AGREEMENT
OF
BR CWS CASCADES II OWNER, LLC

 

This Limited Liability Company Agreement (together with the schedules attached
hereto, this “Agreement”) of BR CWS CASCADES II OWNER, LLC (the “Company”), is
entered into by BR CWS 2017 PORTFOLIO JV, LLC, a Delaware limited liability
company, as the sole equity member (the “Member”) as of the 22nd day of March,
2017. Capitalized terms used and not otherwise defined herein have the meanings
set forth on Schedule A hereto.

 

The Member formed the Company as a limited liability company on March 22, 2017,
pursuant to and in accordance with the Delaware Limited Liability Company Act (6
Del. C. § 18-101 et seq.), as amended from time to time (the “Act”).

 

The Member hereby agrees as follows:

 

Section 1.          Name.

 

The name of the limited liability company formed hereby is BR CWS Cascades II
Owner, LLC.

 

Section 2.          Principal Business Office.

 

The principal business office of the Company shall be located at c/o Bluerock
Real Estate, 712 Fifth Avenue, 9th Floor, New York, New York 10019, or such
other location as may hereafter be determined by the Member.

 

Section 3.          Registered Office.

 

The address of the registered office of the Company in the State of Delaware is
2711 Centerville Road, City of Wilmington, County of New Castle, Delaware 19808.

 

Section 4.          Registered Agent.

 

The name and address of the registered agent of the Company for service of
process on the Company in the State of Delaware are Corporation Service Company,
2711 Centerville Road, City of Wilmington, County of New Castle, Delaware 19808.

 

Section 5.          Members.

 

(a)       The mailing address of the Member is set forth on Schedule B attached
hereto.

 

(b)       The Member may act by written consent.

 

 

 

 

Section 6.          Certificates.

 

Christopher Vohs is hereby designated as an “authorized person” within the
meaning of the Act, and has executed, delivered and filed the Certificate of
Formation of the Company with the Secretary of State of the State of Delaware.
Upon the filing of the Certificate of Formation with the Secretary of State of
the State of Delaware and the Application for Registration of a Foreign Limited
Liability Company with the Secretary of State of the State of Texas, his powers
as an “authorized person” ceased, and the Member thereupon because the
designated “authorized person” and shall continue as the designated “authorized
person” within the meaning of the Act. The Member shall execute, deliver and
file any other certificates (and any amendments and/or restatements thereof)
necessary for the Company to qualify to do business in any other jurisdiction in
which the Company may wish to conduct business.

 

The existence of the Company as a separate legal entity shall continue until
cancellation of the Certificate of Formation as provided in the Act.

 

Section 7.          Purpose.

 

(a)       The purpose to be conducted or promoted by the Company is solely to
engage in the financing, ownership, operation, maintenance and disposition of
the Project and activities incidental thereto.

 

(b)       The Company is hereby authorized to perform, and the Member on behalf
of the Company is hereby authorized to execute and deliver, the Loan Documents
and all documents, agreements, certificates, or financing statements
contemplated thereby or related thereto as approved by the Member in accordance
with the terms of the Member LLC Agreement, all without any further act, vote or
approval of any other Person. The foregoing authorization shall not be deemed a
restriction on the powers of the Member to enter into other agreements on behalf
of the Company.

 

Section 8.          Intentionally Omitted.

 

Section 9.          Management.

 

(a)       The business and affairs of the Company shall be managed by or under
the direction of the Member.

 

(b)       Powers. The Member shall have the power to do any and all acts
necessary, convenient or incidental to or for the furtherance of the purposes
described herein, including all powers, statutory or otherwise. Subject to
Section 7 and this Section 9, the Member has the authority to bind the Company.
Notwithstanding anything to the contrary contained in this Agreement, the Member
shall not take any action on behalf of the Company without obtaining the
requisite written consent or ratification of such actions as required under the
Member LLC Agreement. Except as otherwise provided in the Member LLC Agreement,
the Member shall not delegate any of its rights or powers to manage and control
the business and affairs of the Company without obtaining the requisite approval
set forth in the Member LLC Agreement.

 

 2 

 

 

(c)       Member as Agent. To the extent of its powers set forth in this
Agreement, the Member is an agent of the Company for the purpose of the
Company’s business, and the actions of the Member taken in accordance with such
powers set forth in this Agreement shall bind the Company.

 

Section 10.         Intentionally Omitted.

 

Section 11.         Intentionally Omitted.

 

Section 12.         Limited Liability.

 

Except as otherwise expressly provided by the Act, the debts, obligations and
liabilities of the Company, whether arising in contract, tort or otherwise,
shall be the debts, obligations and liabilities solely of the Company, and the
Member shall not be obligated personally for any such debt, obligation or
liability of the Company solely by reason of being a Member of the Company.

 

Section 13.         Capital Contributions.

 

The Member has contributed to the Company property of an agreed value as listed
on Schedule B attached hereto.

 

Section 14.         Additional Contributions.

 

The Member is not required to make any additional capital contribution to the
Company. However, the Member may make additional capital contributions to the
Company at any time upon the written consent of such Member. To the extent that
the Member makes an additional capital contribution to the Company, the Member
shall revise Schedule B of this Agreement. The provisions of this Agreement,
including this Section 14, are intended to benefit the Member and, to the
fullest extent permitted by law, shall not be construed as conferring any
benefit upon any creditor of the Company (other than a Covered Person) (and no
such creditor of the Company shall be a third-party beneficiary of this
Agreement) and the Member shall not have any duty or obligation to any creditor
of the Company to make any contribution to the Company or to issue any call for
capital pursuant to this Agreement.

 

Section 15.         Allocation of Profits and Losses.

 

The Company’s profits and losses shall be allocated to the Member.

 

Section 16.        Distributions.

 

Distributions shall be made to the Member at the times and in the aggregate
amounts determined by the Member. Notwithstanding any provision to the contrary
contained in this Agreement, the Company shall not be required to make a
distribution to the Member on account of its interest in the Company if such
distribution would violate the Act or any other applicable law or any Basic
Document.

 

 3 

 

 

Section 17.         Books and Records.

 

The Member shall keep or cause to be kept complete and accurate books of account
and records with respect to the Company’s business. The Member and its duly
authorized representatives shall have the right to examine the Company’s books,
records and documents during normal business hours. The Company’s books of
account shall be kept using the method of accounting determined by the Member.
The Company’s independent auditor, if any, shall be an independent public
accounting firm selected by the Member.

 

Section 18.         Intentionally Omitted.

 

Section 19.         Other Business.

 

Notwithstanding any duty otherwise existing at law or in equity but subject to
the terms of the Member LLC Agreement, the Member and any Affiliate of the
Member may engage in or possess an interest in other business ventures
(unconnected with the Company) of every kind and description, independently or
with others, and the Company shall not have any rights in or to such independent
ventures or the income or profits therefrom by virtue of this Agreement.

 

Section 20.         Exculpation and Indemnification.

 

(a)       Except as otherwise provided in this Section 20, no Member, manager,
representative or officer of the Company (collectively, the “Covered Persons”,
and each, a “Covered Person”) shall be liable to the Company or to any other
member for damages or otherwise with respect to any actions or failures to act
taken or not taken relating to the Company, except to the extent any related
loss results from fraud, gross negligence or willful misconduct or wanton
misconduct on the part of such Covered Person or the willful breach of any
obligation under this Agreement.

 

(b)       To the fullest extent permitted by applicable law, the Company hereby
indemnifies, holds harmless and defends the Covered Persons from and against any
loss, expense, damage or injury suffered or sustained by them (including but not
limited to any judgment, award, settlement, reasonable attorneys’ fees and other
costs or expenses incurred in connection with the defense of any actual or
threatened action, proceeding or claim) by reason of or arising out of (i) their
activities on behalf of the Company or in furtherance of the interests of the
Company, (ii) their status as Member, manager, representative, or officer of the
Company, (iii) the Company’s assets, property, business or affairs (including,
without limitation, the actions of any officer, director, member, manager or
employee of the Company), if the acts or omissions were not performed or omitted
fraudulently or as a result of gross negligence or willful or wanton misconduct
by the indemnified party or as a result of the willful breach of any obligation
under this Agreement by the indemnified party, or (iv) as otherwise may be
required under the terms of the Member LLC Agreement; provided, however, that
any indemnity under this Section 20 by the Company shall be provided out of and
to the extent of Company assets only, and the Member shall not have personal
liability on account thereof; and provided further, that so long as any
Obligation is outstanding, no indemnity payment from funds of the Company (as
distinct from funds from other sources, such as insurance) of any indemnity
under this Section 20 shall be payable from amounts allocable to any other
Person pursuant to the Loan Documents.

 

 4 

 

 

(c)          Reasonable expenses incurred by the indemnified party in connection
with any such proceeding relating to the foregoing matters shall be paid or
reimbursed by the Company in advance of the final disposition of such proceeding
upon receipt by the Company of (x) written affirmation by a Covered Person
requesting indemnification of its good faith belief that it has met the standard
of conduct necessary for indemnification by the Company and (y) a written
undertaking by or on behalf of such Covered Person to repay such amount if it
shall ultimately be determined by a court of competent jurisdiction that such
Covered Person has not met such standard of conduct, which undertaking shall be
an unlimited general obligation of the indemnified party but need not be
secured.

 

(d)          A Covered Person shall be fully protected in relying in good faith
upon the records of the Company and upon such information, opinions, reports or
statements presented to the Company by any Person as to matters the Covered
Person reasonably believes are within such other Person’s professional or expert
competence and who has been selected with reasonable care by or on behalf of the
Company, including information, opinions, reports or statements as to the value
and amount of the assets, liabilities, or any other facts pertinent to the
existence and amount of assets from which distributions to the Member might
properly be paid.

 

(e)          The foregoing provisions of this Section 20 shall survive any
termination of this Agreement, but, to the extent any of the foregoing
provisions are inconsistent with the provisions of the Member LLC Agreement, the
terms of the Member LLC Agreement shall control.

 

Section 21.         Assignments.

 

Subject to the provisions set forth in the Loan Agreement, the Member may assign
in whole or in part its limited liability company interest in the Company.
Subject to Section 23, the transferee of a limited liability company interest in
the Company shall be admitted to the Company as a member of the Company upon its
execution of an instrument signifying its agreement to be bound by the terms and
conditions of this Agreement, which instrument may be a counterpart signature
page to this Agreement. If the Member transfers all of its limited liability
company interest in the Company pursuant to this Section 21, such admission
shall be deemed effective immediately prior to the transfer and, immediately
following such admission, the transferor Member shall cease to be a member of
the Company. Notwithstanding anything in this Agreement to the contrary, any
successor to the Member by merger or consolidation in compliance with the Loan
Documents shall, without further act, be the Member hereunder, and such merger
or consolidation shall not constitute an assignment for purposes of this
Agreement and the Company shall continue without dissolution.

 

 5 

 

 

Section 22.         Resignation.

 

So long as any Obligation is outstanding, the Member may not resign, except as
permitted under the Loan Documents. If the Member is permitted to resign
pursuant to this Section 22, an additional member of the Company shall be
admitted to the Company upon its execution of an instrument signifying its
agreement to be bound by the terms and conditions of this Agreement, which
instrument may be a counterpart signature page to this Agreement. Such admission
shall be deemed effective immediately prior to the resignation and, immediately
following such admission, the resigning Member shall cease to be a member of the
Company.

 

Section 23.         Admission of Additional Members.

 

Subject to the provisions set forth in the Loan Documents, one or more
additional Members of the Company may be admitted to the Company with the
written consent of the Member.

 

Section 24.         Dissolution.

 

(a)       The Company shall be dissolved, and its affairs shall be wound up upon
the first to occur of the following: (i) the termination of the legal existence
of the last remaining member of the Company or the occurrence of any other event
which terminates the continued membership of the last remaining member of the
Company in the Company unless the Company is continued without dissolution in a
manner permitted by this Agreement or the Act or (ii) the entry of a decree of
judicial dissolution of the Company under Section 18-802 of the Act. Upon the
occurrence of any event that causes the last remaining member of the Company to
cease to be a member of the Company or that causes the Member to cease to be a
member of the Company (other than upon continuation of the Company without
dissolution upon (i) an assignment by the Member of all of its limited liability
company interest in the Company and the admission of the transferee pursuant to
Sections 21 and 23, or (ii) the resignation of the Member and the admission of
an additional member of the Company pursuant to Sections 22 and 23), to the
fullest extent permitted by law, the personal representative of such member is
hereby authorized to, and shall, within 90 days after the occurrence of the
event that terminated the continued membership of such member in the Company,
agree in writing (i) to continue the Company and (ii) to the admission of the
personal representative or its nominee or designee, as the case may be, as a
substitute member of the Company, effective as of the occurrence of the event
that terminated the continued membership of such member in the Company.

 

(b)       Notwithstanding any other provision of this Agreement, the Bankruptcy
of the Member shall not cause the Member to cease to be a member of the Company
and upon the occurrence of such an event, the Company shall continue without
dissolution.

 

(c)       Notwithstanding any other provision of this Agreement, the Member
waives any right it might have to agree in writing to dissolve the Company upon
the Bankruptcy of the Member or the occurrence of an event that causes the
Member to cease to be a member of the Company.

 

(d)       In the event of dissolution, the Company shall conduct only such
activities as are necessary to wind up its affairs (including the sale of the
assets of the Company in an orderly manner), and the assets of the Company shall
be applied in the manner, and in the order of priority, set forth in Section
18-804 of the Act.

 

 6 

 

 

 

(e)       The Company shall terminate when (i) all of the assets of the Company,
after payment of or due provision for all debts, liabilities and obligations of
the Company shall have been distributed to the Member in the manner provided for
in this Agreement, and (ii) the Certificate of Formation shall have been
canceled in the manner required by the Act.

 

Section 25.         Waiver of Partition; Nature of Interest.

 

Except as otherwise expressly provided in this Agreement, to the fullest extent
permitted by law, the Member hereby irrevocably waives any right or power that
such Person might have to institute any proceeding at law or in equity to cause
the dissolution, liquidation, winding up or termination of the Company. The
Member shall not have any interest in any specific assets of the Company, and
the Member shall not have the status of a creditor with respect to any
distribution pursuant to Section 16 hereof. The interest of the Member in the
Company is personal property.

 

Section 26.         Benefits of Agreement; No Third-Party Rights.

 

None of the provisions of this Agreement shall be for the benefit of or
enforceable by any creditor of the Company or by any creditor of the Member.
Nothing in this Agreement shall be deemed to create any right in any Person
(other than Covered Persons) not a party hereto, and this Agreement shall not be
construed in any respect to be a contract in whole or in part for the benefit of
any third Person (other than Covered Persons).

 

Section 27.         Severability of Provisions.

 

Each provision of this Agreement shall be considered severable and if for any
reason any provision or provisions herein are determined to be invalid,
unenforceable or illegal under any existing or future law, such invalidity,
unenforceability or illegality shall not impair the operation of or affect those
portions of this Agreement which are valid, enforceable and legal.

 

Section 28.         Entire Agreement.

 

This Agreement constitutes the entire agreement of the parties with respect to
the subject matter hereof.

 

Section 29.         Binding Agreement.

 

Notwithstanding any other provision of this Agreement, the Member agrees that
this Agreement, including, without limitation, Sections 7, 9, 20, 21, 22, 23,
24, 26, 29 and 31, constitutes a legal, valid and binding agreement of the
Member, and is enforceable against the Member in accordance with its terms.

 

Section 30.         Governing Law.

 

This Agreement shall be governed by and construed under the laws of the State of
Delaware (without regard to conflict of laws principles), all rights and
remedies being governed by said laws.

 

 7 

 

 

Section 31.         Amendments.

 

Subject to the provisions set forth in the Loan Documents (if applicable), this
Agreement may be modified, altered, supplemented or amended pursuant to a
written agreement executed and delivered by the Member.

 

Section 32.         Intentionally Omitted.

 

Section 33.         Notices.

 

Any notices required to be delivered hereunder shall be in writing and
personally delivered, mailed or sent by telecopy, electronic mail or other
similar form of rapid transmission, and shall be deemed to have been duly given
upon receipt (a) in the case of the Company, to the Company at its address in
Section 2, (b) in the case of the Member, to the Member at its address as listed
on Schedule B attached hereto and (c) in the case of either of the foregoing, at
such other address as may be designated by written notice to the other party.

 

Section 34.         Effectiveness.

 

This Agreement shall be effective as the date set forth on page 1 hereof.

 

Section 35.         Member LLC Agreement.

 

In the event of any inconsistency between the terms and conditions set forth in
this Agreement and the terms and conditions set forth in the Member LLC
Agreement, the terms and conditions of the Member LLC Agreement shall control.

 

[Signature Page Follows]

 

 8 

 

 

IN WITNESS WHEREOF, the undersigned, intending to be legally bound hereby, has
duly executed this Limited Liability Company Agreement to be effective as of the
date first set forth above.

 

  MEMBER:       BR CWS 2017 Portfolio JV, LLC, a Delaware limited liability
company,

 

  By: BR CWS Portfolio Member, LLC,     a Delaware limited liability company,  
  its Manager

 

  By: /s/ Jordan B. Ruddy     Name:  Jordan B. Ruddy     Title:  Authorized
Signatory

 

 

 

 

SCHEDULE A

 

Definitions

 

A.           Definitions

 

When used in this Agreement, the following terms not otherwise defined herein
have the following meanings:

 

“Act” has the meaning set forth in the preamble to this Agreement.

 

“Affiliate” of any Person means:

 

(i)           Any other individual or entity that is, directly or indirectly,
one of the following:

 

(A)         In Control of the applicable Person. 

(B)         Under the Control of the applicable Person. 

(C)         Under common Control with the applicable Person.

 

(ii)          Any individual that is a director or officer of the applicable
Person.

 

(iii)         Any individual that is a director or officer of any entity
described in clause (i) of this definition.

 

“Agreement” means this Limited Liability Company Agreement of the Company,
together with the schedules attached hereto, as amended, restated or
supplemented or otherwise modified from time to time.

 

“Bankruptcy” means, with respect to any Person, if such Person (i) makes an
assignment for the benefit of creditors, (ii) files a voluntary petition in
bankruptcy, (iii) is adjudged a bankrupt or insolvent, or has entered against it
an order for relief, in any bankruptcy or insolvency proceedings, (iv) files a
petition or answer seeking for itself any reorganization, arrangement,
composition, readjustment, liquidation or similar relief under any statute, law
or regulation, (v) files an answer or other pleading admitting or failing to
contest the material allegations of a petition filed against it in any
proceeding of this nature, (vi) seeks, consents to or acquiesces in the
appointment of a trustee, receiver or liquidator of the Person or of all or any
substantial part of its properties, or (vii) if 120 days after the commencement
of any proceeding against the Person seeking reorganization, arrangement,
composition, readjustment, liquidation or similar relief under any statute, law
or regulation, if the proceeding has not been dismissed, or if within 90 days
after the appointment without such Person’s consent or acquiescence of a
trustee, receiver or liquidator of such Person or of all or any substantial part
of its properties, the appointment is not vacated or stayed, or within 90 days
after the expiration of any such stay, the appointment is not vacated. The
foregoing definition of “Bankruptcy” is intended to replace and shall supersede
and replace the definition of “Bankruptcy” set forth in Sections 18-101(1) and
18-304 of the Act.

 

 

 

 

“Basic Document” means this Agreement, the Loan Documents and all other
documents and certificates contemplated thereby or delivered in connection
therewith.

 

“Certificate of Formation” means the Certificate of Formation of the Company
filed with the Secretary of State of the State of Delaware on March 22, 2017, as
amended or amended and restated from time to time.

 

“Company” means BR CWS Cascades II Owner, LLC, a Delaware limited liability
company.

 

“Control” means to possess, directly or indirectly, the power to direct or cause
the direction of the management or policies of a Person, whether through the
ownership of voting securities, by contract or otherwise, including the power to
elect a majority of the directors or trustees of a corporation or trust, as the
case may be.

 

“Covered Persons” has the meaning set forth in Section 20(a).

 

“Lender” means Fannie Mae, a corporation duly organized under the Federal
National Mortgage Association Charter Act, as amended, 12 U.S.C. §1716 et seq.
and duly organized and existing under the laws of the United States.

 

“Loan” means that certain loan in the original principal amount of
$23,175,000.00, made by Original Lender to Original Borrower, as assigned by
Original Lender to Fannie Mae, and to be assumed by the Company from Original
Borrower pursuant to the Loan Assumption Agreement.

 

“Loan Agreement” means that certain Multifamily Loan and Security Agreement,
dated as of May 27, 2014, by and between Original Borrower and Original Lender,
as assigned and amended from time to time.

 

“Loan Assumption Agreement” means that certain Loan Assumption and Release
Agreement to be dated effective as of ___________________, 2017, by and among
Original Borrower, Borrower and Lender.

 

“Loan Documents” means any and all necessary documents evidencing or securing
the Loan, as amended from time to time, and as assumed by Borrower pursuant to
the Loan Assumption Agreement.

 

“Member” means BR CWS 2017 Portfolio JV, LLC, as the initial member of the
Company, and includes any Person admitted as an additional member of the Company
or a substitute member of the Company pursuant to the provisions of this
Agreement, each in its capacity as a member of the Company.

 

 

 

 

“Member LLC Agreement” meant that certain Limited Liability Company Agreement of
the Member dated as of March 22, 2017.

 

“Obligation” shall mean the indebtedness, liabilities and obligations of the
Company under or in connection with the Loan Documents or any related document
in effect as of any date of determination.

 

“Original Borrower” means BRE MF Cascades II LLC, a Delaware limited liability
company.

 

“Original Lender” means Wells Fargo Bank, National Association, a national
banking association.

 

“Person” means any natural person, sole proprietorship, corporation, general
partnership, limited partnership, limited liability company, limited liability
partnership, limited liability limited partnership, joint venture, association,
joint stock company, bank, trust, estate, unincorporated organization, any
federal, state, county or municipal government (or any agency or political
subdivision thereof), endowment fund or any other form of entity.

 

“Project” means that certain apartment complex known as Marquis at Cascades II,
located in Smith County, Texas.

 

B.           Rules of Construction/

 

Definitions in this Agreement apply equally to both the singular and plural
forms of the defined terms. The words “include” and “including” shall be deemed
to be followed by the phrase “without limitation.” The terms “herein,” “hereof”
and “hereunder” and other words of similar import refer to this Agreement as a
whole and not to any particular Section, paragraph or subdivision. The Section
titles appear as a matter of convenience only and shall not affect the
interpretation of this Agreement. All Section, paragraph, clause, Exhibit or
Schedule references not attributed to a particular document shall be references
to such parts of this Agreement.

 

 

 

 

SCHEDULE B

 

Member

 

Name  Mailing Address  Agreed Value of
Capital Contribution   Membership Interest  BR CWS 2017 Portfolio JV, LLC  c/o
Bluerock Real Estate
712 Fifth Avenue
9th Floor
New York, New York 10019
c/o CWS Capital Partners LLC
14 Corporate Plaza,
Suite 210
Newport Beach, CA
92660  $1,000.00    100%

 



 

